                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:06CR3014
       vs.
                                                             ORDER
LAANTHONY CLETAE CAIN,

                     Defendant.


      Defendant was afforded an opportunity for a hearing but is currently being
held in state custody on related charges and agreed to waive the right to a
detention hearing. Defendant has therefore failed to meet the burden of showing,
by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R.
Crim. P. Rule 32.1(a)(6), that Defendant will appear at court proceedings and will
not pose a danger to the safety of any person or the community if released.
      Accordingly,
      IT IS ORDERED:
      1)     Defendant shall be returned to state custody for confinement on state
             charges.
      2)     Upon release from state custody, the U.S. Marshal is commanded to
             take custody of the above-named defendant for further proceedings
             in this court.

      3)     The Amended Petition (Filing No. 257), supersedes the Initial Petition
             (Filing No. 237). The Initial Petition (Filing No. 237), is therefore
             terminated.
      June 3, 2019.                         BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
